DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.

Claims and Previous Objections/Rejections Status
	Claims 4,5,21,22,24,26,29-33 and 36-58 are pending in the application. Claims 33 and 36-38 are withdrawn from further consideration. Claims 41-58 were newly added in the amendment filed 12/10/21.
	The objection to the disclosure because of informalities is withdrawn due to the amendment.
	The objection to the claims 39 and 40 because of informalities is withdrawn due to the amendment.
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment.
The rejection of claims 4,5,21 and 29-31 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,953,100B2 in view of WO2005/079423 is withdrawn.



Objection Necessitated by the Amendment.
Claim Objections
Claims 51 and 52 are objected to because of the following informalities: Claims 51 and 52 do not end in a period. Appropriate correction is required.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regards to claim 4,21, the phrase "such that", renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Please check all claims for the phrase “such that” or “such as” and correct. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim 5 recites “Cy represents phenyl or biphenyl; or biphenyl or triphenyl; or phenyl or triphenyl; or biphenyl” which is confusing as it is unclear as the groupings a.) phenyl or biphenyl or b.) biphenyl or triphenyl or c.) phenyl or triphenyl make it seem that there are multiple Cy 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim 5 recites z represents an integer selected from “4.9” which is confusing and unclear. 
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim 21 recites a compound of Formula (I)a 
    PNG
    media_image1.png
    159
    294
    media_image1.png
    Greyscale
,which depends on the instant claim 4, is identical to the compound of Formula (I) 
    PNG
    media_image2.png
    146
    291
    media_image2.png
    Greyscale
of the instant claim 4 and therefore, it is confusing as to why it is indicated as a different formula.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim 30 recites “selected from any one of Examples 1-26” which is unclear Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4,5,21,22,24,26,29,31 and 41-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 22 of U.S. Patent No. 11,014,966 in view of Strome et al. (US 2010/0173323A1). U.S. Patent No. 11,014,966 discloses the compounds of Formula (I) 
    PNG
    media_image3.png
    80
    333
    media_image3.png
    Greyscale
which comprises analogous carbohydrates (e.g. galactosyl-alpha-1,3-galactosyl-beta-1,4-N-acetylglucosamine, etc.), spacers, Cy moieties, etc. to those of the compounds of the Formula (I) 
    PNG
    media_image4.png
    146
    288
    media_image4.png
    Greyscale
of the instant claims. U.S. Patent No. 11,014,966 discloses that L represents a binding moiety selected from a cationic anti-microbial peptide linked to X1 by an amine but does not disclose that L represents a binding moiety selected from an antibody or antigen binding fragment thereof.
Strome et al. (US 2010/0173323A1) discloses attaching a sugar to an antibody (e.g. cetuximab,

    PNG
    media_image5.png
    210
    584
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    156
    721
    media_image6.png
    Greyscale
.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute an antibody of Strome et al. for the peptide of U.S. Patent No. 11,014,966 as they both comprise amino acids with amino moieties. Therefore, it would have been predictable to attach an antibody to a carbohydrate through the spacers of U.S. Patent No. 11,014,966 via binding an amino of an amino acid.

Relevant Prior Art
Qian et al. (Analyt. Biochem. 2007, 364, 8-18) discloses cetuximab bound to oligosaccharides.

Conclusion
Claims 30,32,39,40 and 55-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618